Exhibit 10.1

THIRD AMENDED AND RESTATED SECURED PROMISSORY NOTE

(For Revolving Line of Credit, Advances and Guaranteed Obligations)

$3,000,000

April 29, 2009

Los Angeles, California

For Value Received, the undersigned MyMedicalRecords, Inc. (formerly
mymedicalrecords.com, Inc.), a Delaware corporation ("Borrower") and a
wholly-owned subsidiary of MMR Information Systems, Inc. (formerly Favrille,
Inc.), a Delaware corporation ("Parent"), promises to pay to the order of The
RHL Group, Inc., a California corporation ("Lender"), the sum of up to Three
Million Dollars ($3,000,000) (sometimes referred to as a "Reserve Line of
Credit" herein), on a revolving basis, with interest from the date of
disbursement on the Unpaid Balance, as that term is used herein, and defined
below, from time to time outstanding. Capitalized terms used herein without
definition shall, unless otherwise indicated, have the meanings given to such
terms in the Security Agreement dated July 31, 2007, which grants certain
security interests in the Collateral owned by Borrower, as therein defined.
Borrower and Lender agree that the terms of this Third Amended and Restated
Secured Promissory Note ("Third Amended Note") apply to the increased Reserve
Line of Credit.

This Third Amended Note is intended to update and amend that certain Secured
Promissory Note (the "Original Note") dated July 30, 2007, as amended by the
Amended and Restated Secured Promissory Note (the "First Amended Note"), dated
August 23, 2007, and as further amended by the Second Amended and Restate
Secured Promissory Note (the "Second Amended Note") dated August 1, 2008, which
was modified by the Allonge dated January 27, 2009 (the "Allonge"), which notes
were approved by the Borrower's Board of Directors by resolutions dated July 23,
2007, August 30, 2007 and June 2, 2008, respectively. As stated therein, the
Original Note, the First Amended Note and the Second Amended Note provided for
increases, if necessary, in the amount of the Reserve Line of Credit, and the
terms of the Security Agreement entered into on July 31, 2007 provide for that
agreement to apply to advances in excess of the therein stated "Amount". The
terms of the Security Agreement shall be deemed to apply to, and a security
interest is hereby granted to the Lender, for all advances made, under this
Third Amended Note to the same extent, validity, security and priority as to
advances under the Original Note, the First Amended Note and the Second Amended
Note.

The original of the First Amended Note and Second Amended Note, including the
Allonge, shall be marked as "superseded" and stapled to the rear of this Third
Amended Note. If and only if the Third Amended Note is deemed unenforceable, or
if the Security Agreement is, for any reason, deemed not to apply to the Third
Amended Note, then the terms of the Second Amended Note, including the Allonge
(or the First Amended Note or the Original Note, as the case may be and if
necessary), shall be deemed reinstated to the extent necessary to: (a) repay the
advances of the Lender, and (b) provide for security to the Lender.

--------------------------------------------------------------------------------



PROMISSORY NOTE

 

Page 1 of 6   

The term "Unpaid Balance" shall mean all of the following: (a) the funds
actually lent to the Borrower, including interest, fees, and costs thereon
(which includes reasonable legal expenses of Lender in connection with this
Third Amended Note); (b) any funds paid or advanced for the benefit of the
Borrower at the request of Borrower to third parties, including charges made on
the Lender's credit or charge cards, or credit or charge cards for which Lender
is liable (exclusive of interest on such charges) ("Credit Card Advances") on or
after July 23, 2007, (c) subject to the last sentence of this paragraph, any
amounts guaranteed by the Lender at the request of Borrower, for which the
guarantees are still outstanding (including any balance still due under the
January 9th, 2009 guarantee of Robert H. Lorsch to Singer Lewak LLP), (d) unpaid
consulting fees, salary or expenses accrued or owed to Lender. However, any
amounts guaranteed by the Lender and unpaid consulting fees shall not be
included in the $3,000,000 Reserve Line of Credit limit.

The entire Unpaid Balance shall be due and payable at the end of each calendar
month, provided however, that if the Borrower is not otherwise in default under
the Original Note, the First Amended Note, the Second Amended Note or this Third
Amended Note or the Security Agreement entered into on or about July 31, 2007,
the Reserve Line of Credit shall continue in existence for the next succeeding
month, and payment of the full Unpaid Balance shall be similarly deferred.
However, notwithstanding any other provision in this Note: (1) the obligation to
pay interest on a monthly basis, and the obligation to pay the Credit Card
Advances, shall continue to be due and payable on a monthly basis, and (b)
unless otherwise agreed in writing by Lender, the entire unpaid balance shall be
due and owing, without extension, November 30, 2009 (the "Final Maturity Date").

The monthly payment shall not include any interest for amounts guaranteed by the
Lender unless the Lender has performed on the guarantee, whether by payment or
otherwise, except that on the Final Maturity Date the Borrower must pay all
amounts due, including payment in full of the amount of any still then
outstanding guarantees (which latter amount shall be placed in a trust account
pending payment by the Borrower of the guaranteed obligation (and subsequent
release of the funds back to the Borrower) or payment to the guaranteed party in
accordance with any agreement between the Lender and the guaranteed party).

Upon the occurrence of an Event of Default, as defined in this Note or the
Security Agreement, the Final Maturity Date shall be accelerated without further
action by the Lender.

Interest shall accrue at the rate equal to the lesser of 10% per annum or the
maximum rate allowed under the California Constitution. Said rate shall continue
in effect for the entire period of the Reserve Line of Credit up to the Final
Maturity Date. At no time shall the interest rate, and fees, if applicable,
exceed the maximum rate chargeable by law.

Borrower acknowledges and agrees that the Unpaid Balance is presently due and
owing, that the Unpaid Balance is approximately $1,500,000, and that there are
no defenses, at law or in equity, to the amount due under this Note as of the
date of the execution of this Note.

Borrower and Parent understand that Lender is charging, in addition to interest,
as described above a "Loan Origination Fee." The Loan Origination Fee is payable
to Lender on the date of this Third Amended Note and, in the event of any
renewal for an additional six-month

--------------------------------------------------------------------------------



PROMISSORY NOTE

 

Page 2 of 6   

term, on any such renewal date. The Loan Origination Fee shall be $200,000
payable by a separate promissory note (which shall be convertible at the sole
option of the Borrower into warrants to acquire 2,800,000 shares of Parent's
common stock at an exercise price of $0.15 per share, which shall be fully
vested and be exercisable in cash or in a cashless exercise at any time prior to
their fourth anniversary of issuance, and which shall be non-transferrable
without the consent of Parent, which consent is not to be unreasonably
withheld).

All payments on this Note are payable at, and all writings respecting the
warrants shall be sent to, Lender's accountant at the following address, with a
copy to Borrower: NKSF, 10100 Santa Monica Blvd., Suite 1300, Los Angeles,
California 90067, Attn: Thomas Kingsley, or at such other place as the Lender or
any other holder hereof shall notify Borrower in writing.

All payments received by the Lender on this Note may be applied by Lender as
follows: first, to the payment of all fees and expenses owed under this Note or
the Security Agreement dated July 31, 2007; second, to the payment of accrued
and unpaid interest then due and owing; and third, to principal.

This Note may be prepaid in whole or in part, without penalty. In the event of
partial prepayments, the prepayments and proceeds shall be applied as described
in the just preceding paragraph.

Notwithstanding anything else in this Agreement, the entire Unpaid Balance shall
be due and owing, without extension on the occurrence of any of the following,
unless otherwise agreed by Lender in writing: (a) a change in ownership or
control of Borrower in an amount equal to or greater than 1/3 of outstanding
voting stock; (b) a transfer of at least 1/3 of the assets of Borrower; (c) a
change in the composition of Borrower's Board of Directors, Officers and/or
senior management; (d) Parent or Borrower shall first be the subject of a case
pending in any United States Bankruptcy Court; (e) Parent or Borrower shall
suffer the appointment of a receiver appointed in any state or federal court
action, or other proceeding; (f) Parent or Borrower shall be the subject of any
writ of attachment or writ of execution; (g) Parent or Borrower shall not have
come into full compliance with all of its covenants in prior agreements by June
1, 2009; (h) Parent and Borrower shall fall out of compliance with its covenants
on and after June 1, 2009; (i) Borrower shall have less than $100,000 in cash in
its bank accounts or such other amount as necessary to maintain operations
through the subsequent thirty (30) days on and after June 1, 2009; or (j)
Borrower and Parent shall not timely pay any obligations due respecting payroll
and all associated payroll taxes on and after June 1, 2009. Notwithstanding the
foregoing sentence, Lender hereby expressly waives, both now and in the future,
any Default or Event of Default under this Note and the Security Agreement that
arises from or is related to the Closing (as that term is defined in the
Agreement and Plan of Merger and Reorganization dated November 8, 2008 by and
among Borrower, Parent and a wholly-owned merger subsidiary of Parent (the
"Merger Agreement")) and the consummation of the transactions described in the
Merger Agreement.

The Security Agreement relating to the Original Note, and the First Amended
Note, the Second Amended Note or this Third Amended Note shall jointly be
referred to as the "Loan Documents".

--------------------------------------------------------------------------------



PROMISSORY NOTE

 

Page 3 of 6   

Upon the happening of any failure to make any payment under the Loan Documents,
or any other "Event of Default" as defined in the Security Agreement, Lender may
at its option declare the entire unpaid balance of this Note, together with
interest accrued thereon, to be immediately due and payable. Upon receiving
notice of Default, Borrower will have 7 calendar days to cure such Event of
Default. In the event the Borrower fails to cure the default, the Lender may
proceed to exercise any rights or remedies that it may have under any of the
Loan Documents or under this Note or such other rights and remedies which,
subject to the provisions of this Note and Loan Documents, the Lender may have
at law, equity or otherwise. In the event of such acceleration, Borrower may
discharge its obligations to the Lender by paying the unpaid balance hereof as
of the date of such payment, plus accrued interest and fees, in the manner set
forth above.

Upon an Event of Default (as defined in the Security Agreement), the interest
rate hereunder shall be computed as the higher of: (a) the highest rate then
allowed by law, or (b) the rate described herein.

After default, in addition to principal and accrued interest, the Lender shall
be entitled to collect all costs of collection, including, but not limited to,
reasonable attorneys' fees incurred in connection with any of the lender's
reasonable collection efforts, whether or not suit on this Note is filed, and
all such costs and expenses shall be payable on demand.

No failure on the part of the Lender or other holder hereof to exercise any
right or remedy hereunder, whether before or after the happening of a default,
shall constitute a waiver thereof, and no waiver of any past default shall
constitute waiver of any future default or of any other default. No failure to
accelerate the debt evidenced hereby by reason of default hereunder, or
acceptance of a past due installment or indulgence granted from time to time
shall be construed to be a waiver of the right to insist upon prompt payment
thereafter, or shall be deemed to be a novation of this Note or as a
reinstatement of the debt evidenced hereby or a waiver of such right of
acceleration or any other right, or be construed so as to preclude the exercise
of any right which Lender may have, whether by the laws of the State of
California, by agreement or otherwise, and Borrower and each endorser or
guarantor hereby expressly waives the benefit of any statute or rule of law or
equity which would produce a result contrary to or in conflict with the
foregoing. This Note may not be changed orally, but only by an agreement in
writing signed by the party against whom such agreement is sought to be
enforced.

Borrower and each endorser or guarantor of this Note hereby waives presentment,
protest, demand, and diligence, notice of dishonor and notice of nonpayment.

All agreements between Borrower and Lender, whether now existing or hereafter
arising, and whether oral or written, are hereby expressly limited so that in no
contingency or event whatsoever, whether by acceleration of maturity hereof or
otherwise, shall the amount paid or agreed to be paid to Lender of the holder
hereof, or collected by Lender or such holder for the use, forbearance or
detention of the money to be loaned hereunder or otherwise, or for the payment
or performance of any covenant or obligation contained herein, or in any other
document pertaining to the indebtedness evidenced hereby, exceed the maximum
amount permissible under governing usury laws as applicable in this transaction,
If, under any circumstances whatsoever, fulfillment of any provision hereof or
of the Loan Documents or any

--------------------------------------------------------------------------------



PROMISSORY NOTE

 

Page 4 of 6   

other documents, at the time performance of such provision shall be due, shall
involve exceeding the limit of validity prescribed by law for this transaction,
then the obligation to be fulfilled shall be reduced to the limit of such
validity; and if under any circumstances Lender or other holder hereof shall
ever receive an amount deemed interest by applicable law, which would exceed the
highest lawful rate allowed for this transaction, such amount that would be
excessive interest under governing laws as applicable to this transaction shall
be applied to the reduction of the principal amount owing hereunder and not to
the payment of interest, or if such excessive interest exceeds the unpaid
balance of principal and such other indebtedness, the excess shall be deemed to
have been a payment made by mistake and shall be refunded to Borrower or to any
other person making such payment on Borrower's behalf. All sums paid or agreed
to be paid to the holder hereto for the use, forbearance or detention of the
indebtedness of Borrower evidenced hereby, outstanding from time to time shall,
to the extent permitted by governing law, and to the extent necessary to
preclude exceeding the limit of validity prescribed by law as applicable to this
transaction, shall be amortized, pro-rated, allocated and spread from the date
of disbursement of the proceeds of this Note until payment in full of the loan
evidenced hereby so that the actual rate of interest on account of such
indebtedness is uniform throughout the term hereof. The terms and provisions of
this paragraph shall control and supersede every other provision of all
agreements between Borrower, and endorser or guarantor and Lender.

This Note shall be governed by and construed under the laws of the State of
California applicable to contracts made and to be performed entirely in that
State without regard to the principles thereof regarding conflict of laws.
Borrower and each endorser or guarantor hereby submits to personal jurisdiction
in said State for the enforcement of Borrower's obligations hereunder, and
waives any and all personal rights under the law of the other state to object to
jurisdiction within such State for the purposes of litigation to enforce such
obligations of Borrower. In the event such litigation is commenced, Borrower
agrees that service of process may be made and personal jurisdiction over
Borrower obtained, by service of a copy of the summons, complaint and other
pleadings required to commence such litigation upon Borrower's appointed agent
for service of process in such state with a copy to:

Naj Allana
MyMedicalRecords, Inc.
2934½ Beverly Glen Circle, #702
Los Angeles, CA 90077

The holder of this note shall be entitled, without limitation, to all of the
rights and remedies of the Lender under the Loan Agreements with respect to this
Note. In the event of any conflict between the terms and conditions of the
Security Agreement and those of this Note, the terms and conditions of this Note
shall control. The obligations of Borrower pursuant to this Note are secured by
the Security Agreement.

Borrower represents that it has obtained all of the corporate authority
necessary to execute this Note.

--------------------------------------------------------------------------------



PROMISSORY NOTE

 

Page 5 of 6   

IN WITNESS WHEREOF, Borrower has executed this instrument by its duly authorized
signatories as of the date first above written

MyMedicalRecords, Inc., a Delaware corporation ("Borrower")

Name: Naj Allana

Title: CFO

Signature: /s/ Naj Allana

Date: April 29, 2009

For limited purposes of agreement to pay the Loan Origination Fee,
MMR Information Systems, Inc., a Delaware corporation ("Parent")

 

Name: Naj Allana

Title: CFO

Signature: /s/ Naj Allana

Date: April 29, 2009

--------------------------------------------------------------------------------



PROMISSORY NOTE

 

Page 6 of 6   